United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 16-2173
                     ___________________________

                          United States of America

                     lllllllllllllllllllll Plaintiff - Appellee

                                        v.

                                 Edward Penn

                   lllllllllllllllllllll Defendant - Appellant
                                   ____________

                  Appeal from United States District Court
              for the Western District of Missouri - Springfield
                               ____________

                       Submitted: December 27, 2016
                          Filed: January 5, 2017
                              [Unpublished]
                              ____________

Before SHEPHERD, ARNOLD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       After pleading guilty to sexually exploiting a minor, Edward Penn appeals the
district court’s1 sentence. His counsel has moved to withdraw and has filed a brief
under Anders v. California, 386 U.S. 738 (1967).

      We conclude that Penn’s appeal waiver should be enforced and prevents
consideration of his claim. See United States v. Scott, 627 F.3d 702, 704 (8th Cir.
2010) (de novo review of validity and applicability of appeal waiver); United States
v. Andis, 333 F.3d 886, 889-90 (8th Cir. 2003) (en banc) (court should enforce appeal
waiver and dismiss appeal where it falls within scope of waiver, plea agreement and
waiver were entered into knowingly and voluntarily, and no miscarriage of justice
would result). Having independently reviewed the record pursuant to Penson v. Ohio,
488 U.S. 75 (1988), we find no non-frivolous issues for appeal.

      Accordingly, we dismiss the appeal and grant counsel’s motion to withdraw.
                     ______________________________




      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.

                                         -2-